Exhibit 32 Certification of Chief Executive Officer and Chief Financial Officer Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 Kevin J. Lynch, Chief Executive Officer and President of Oritani Financial Corp., a Delaware corporation (the “Company”) and John M. Fields, Executive Vice President and Chief Financial Officer of the Company, each certify in his capacity as an officer of the Company that he has reviewed the quarterly report on Form 10-Q/A for the quarter ended December31, 2011 (the “Report”) and that to the best of his knowledge: 1. the Report fully complies with the requirements of Sections 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: March 16, 2012 /s/ Kevin J. Lynch Kevin J. Lynch President and Chief Executive Officer Date: March 16, 2012 /s/ John M. Fields, Jr. John M. Fields, Jr. Executive Vice President and Chief Financial Officer A signed original of this written statement required by Section906 has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request.
